Citation Nr: 1738082	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, for substitution and accrued benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance, for substitution and accrued benefits purposes.

3.  Entitlement to service connection for Alzheimer's dementia, for substitution and accrued benefits purposes.

4.  Entitlement to service connection for cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  He died in January 2012 and the Appellant is the Veteran's surviving spouse.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, August 2011, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

At the time of the Veteran's death, the claims listed above were pending.  Following the Veteran's death, the Appellant submitted a formal request for substitution as to all of the Veteran's pending claims.  See January 2012 VA Form 21-0847.  In January 2013, the Appellant was notified that she had been accepted as a substitute claimant for the Veteran's pending claims.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2017).  

In an August 2010 rating decision, the RO granted the Veteran service connection for adjustment disorder with mixed anxiety and depressed mood and assigned an initial disability rating of 30 percent effective February 2010.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an August 2011 rating decision, the RO denied the Veteran's service connection claim for Alzheimer's dementia.  After the Veteran died, the RO denied the Appellant's claims for entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood, entitlement to SMC based on aid and attendance, entitlement to service connection for Alzheimer's dementia, and service connection for cause of death.  See July 2012 rating decision. 

The issue(s) of entitlement to service connection for Alzheimer's dementia and service connection for cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


FINDINGS OF FACT

1.  Prior to June 22, 2011, the Veteran's adjustment disorder with mixed anxiety and depressed mood was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; however, total occupational and social impairment, or occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood was not shown.  

2.  As of June 22, 2011, until the Veteran's death, the Veteran's adjustment disorder with mixed anxiety and depressed mood was manifested by symptoms resulting in total occupational and social impairment.

3.  Before the Veteran's death, impairment caused by the Veteran's service-connected disability was shown to require the care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2011, the criteria for an initial disability rating of 50 percent, but no higher, for adjustment disorder with mixed anxiety and depressed mood, on the basis of substitution, have been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).

2.  As of June 22, 2011, until the Veteran's death, the criteria for a rating of 100 percent for adjustment disorder with mixed anxiety and depressed mood, on the basis of substitution have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).

3.  The criteria for special monthly compensation by reason of being in need regular aid and attendance, on the basis of substitution, have been met.  
38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

As to the SMC claim, in light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As to the initial increased rating claim, the duty to notify has been met.  Neither the Appellant, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA mental health examinations in August 2010 and July 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Appellant's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating Claim 

The Appellant argues that the Veteran's adjustment disorder with mixed anxiety and depressed mood before his death warranted an initial disability rating in excess of 30 percent.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v West, 12 Vet. App. 119, 126-27 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102. 

Adjustment disorder with mixed anxiety and depressed mood is rated under 
38 C.F.R. §4.130, Diagnostic Code 9434.  

The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, Diagnostic Code 9434.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-19 (Fed. Cir. 2013).

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

Taking into account all relevant evidence, the Board finds that an initial disability rating of 50 percent, but no higher, for the Veteran's service-connected adjustment disorder is warranted prior to June 22, 2011, and 100 percent thereafter.  As noted above, in order to warrant an increased evaluation for the entire appellate period, the Veteran would have to be found to at least have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  The Board finds that these criteria have been met.

The Veteran sought private and VA treatment to address his adjustment disorder with mixed anxiety and depressed mood.  

He first sought VA treatment for his adjustment disorder in February 2010.  At that appointment, the Veteran was accompanied by his wife who provided a medical history and his old records.  The Veteran first saw his private neurologist, Dr. KBP, in March 2002 for a 2 year history of progressive memory loss and cognitive decline.  See February 2010 VA treatment record.  At that time, the Veteran was forgetful; for example, the Appellant would tell him something and then would have to repeat it.  The Veteran also had a problem with confusion and getting loss, especially in unfamiliar places.  At the Veteran's appointment, the Appellant stated that the Veteran "still does all activities of daily living independently including dressing and feeding."  Id.  However, the Veteran stopped driving in 2006 because of a stroke which impaired his vision.  Id.   

A year and a half later, the Appellant sought respite care for the Veteran.  See August 2011 VA treatment record.  According to the Appellant, the Veteran required help or supervision with the following activities: (1) bathing; (2) physical assistance with bathing; (3) dressing; (4) using the toilet; and (5) transfers.  Id.  At a September 2011 appointment, the Veteran's affect was constricted, thought process disorganized, and his judgement and insights were poor.  See September 2011 VA private treatment record.  

As stated above, the Veteran also received private treatment for his psychiatric disorders as early as March 2002.  In June 2011, the Veteran sought treatment at KMCN for a fall.  See June 2011 private treatment record.  The medical professionals could not determine why the Veteran fell; however, they felt it was either a seizure or syncope episode.  Id.  Dr. KBP then stated that "sometimes [the Veteran] forgets who his wife is and can no longer remember any of the grandchildren. . . . He ambulates with assistance from his wife down the hallway."  See June 2011 private treatment record.   

A month before the Veteran died, his private doctor stated that the Veteran needed constant monitoring due to the severity of symptoms relating to both his Alzheimer's dementia and adjustment disorder.  After listing a litany of activities of daily living for which the Veteran needed assistance, Dr. DS stated that he "cannot separate the level of assistance needed for each of his conditions without sorting to speculation.  I can say that daily assistance is required for both his anxiety condition and his Alzheimer disease and without the assistance he would require nursing home care and/or assisted living."  See December 2011 private treatment record.  
Throughout the appeal period, the Veteran was also afforded VA examinations in August 2010 and July 2011.  

At the first VA examination, the examiner noted that the Veteran had "significant cognitive impairment with short-term as well as long-term memory impairment."  See August 2010 VA examination.  According to the Appellant, the Veteran worked for at a local newspaper for 35 years and retired in 1995.  At the time of the examination, he had been married for 56 years and had three children.  As to social relationships, he stated that he was "usually easy to get along with," sometimes visited his friend and his children/grandchildren visited him frequently.  The Appellant reported that the Veteran could shower himself but she has to pick up the clothes for him and he had no trouble dressing himself; further, the Veteran could "ambulate well."  Id.  He went to the senior citizens center to attend history classes once a week and also went to church every week. Id.
 
Though the Veteran was not able to provide much information, he reported that he got nervous when he was around people.   He also reported memory impairment; particularly he had difficulty remembering names and dates.  See August 2010 VA examination.  He also had normal sleep and appetite, got depressed "sometimes," got agitated and irritable when he heard loud noise, and was unable to attend social gatherings for a long time; he left his grandson's wedding early because of this.  Id.  The Appellant averred that once in a while the Veteran felt hopeless and worthless.  She also reported that "because of [the Veteran's] inability to tolerate the noise they [were] mostly confined to home."  

Nevertheless, the examiner found that the Veteran did not have delusional thoughts, hallucinations, or suicidal thoughts; however, his thought process was impoverished, and had significant trouble following questions of the Mini Mental Status Examination.  Id.  Further, the Veteran was oriented to person, city, state, and the season only.  Though he knew his social security number and date of birth, he could not spell "house" backward correctly and his judgment/insight were very limited.

As a result, the examiner stated that the Veteran had cognitive impairment with both short-term as well as long-term memory impairment for the last few years that seemed to be getting worse in the past year.  Most of the information about the Veteran's psychiatric symptoms was given by his wife. Though the Veteran had a GAF of 39, "his low GAF on Axis V is due to his diagnosis of dementia of Alzheimer type."  See August 2010 VA examination.  However, the Appellant monitored him closely due to his cognitive impairment.  Lastly, the examiner opined that the Veteran's "symptoms are moderate in severity and cause him moderate impairment in his social functioning."  Id.   

The Veteran was last examined for his adjustment disorder in July 2011.  See July 2011 VA examination.  At the examination, the examiner noted that the Veteran was started on quetiapine 25 mg by mouth twice a day for auditory hallucinations as well as visual hallucinations.  The hallucinations had begun in 2010 and were intermittent.  Then they became more pronounced, with the auditory hallucinations being more prominent than the visual ones.  The auditory hallucinations were greatly reduced by the quetiapine and the visual hallucinations were somewhat reduced as well.  Id.  Specifically, the Veteran's visual hallucinations would involve seeing nonexistent people remove items from his house.  According to the Appellant, the Veteran's speech was characterized by depressive themes for perhaps 5 minutes once a month whereas when he was not on medication the depressive themes were much more frequent, prominent, and persistent.  Id.  Importantly, the Veteran used to say such things as "I am not worth anything anymore I do not have any money."  He also used to have crying spells for no apparent reason prior to the initiation of quetiapine that resolved.  

Further, when asked about the Veteran's anxiety, the Appellant reported that the Veteran exhibited signs of anxiety (agitation pacing) once or twice a day for a period of time, often out of the blue.  Per the examiner, "this represents an increase in frequency and severity over the past 6 months."  His dementia has advanced to the point where he referred to his daughter as "the nice lady" and recognized which house she lived in but did not refer to her as his daughter.  Also, the Appellant had to start brushing the Veteran's teeth.  Id.  However, "[h]e [was] mostly able to eat independently, but [needed] help dressing, some help with toileting and [had to have] help bathing.  Further, there was a home health aide coming twice a week.  Though the Veteran lived in his house at the time of his examination for 9 years, he did not always know where the bathroom was and did not always recognize the Appellant.  Id.  

During the mental health examination, the Veteran could not name what city he was in and said he lived in a specified town; however, he moved from that town nine years before the VA examination.  See July 2011 VA examination.  Further, he could not tell the examiner which day or year it was, though he could state his full name correctly.  The examiner also found the Veteran's insight absent and judgment impaired.  Id.  The examiner also updated the Veteran's GAF score from 39 to 28.   

Nevertheless, the examiner reasoned that it was difficult to evaluate the Veteran due to his advanced cognitive decline.  Further, "[r]eliance on collateral historians may not adequately capture the Veteran's subjective experience of anxiety and other mood disturbances however there was no choice in the case at this evaluation."  Id.  Importantly, the examiner stated that "[g]iven the advanced state of the [Veteran's] cognitive decline, any anxiety, depression, and psychosis that he has particularly in the absence of premorbid psychiatric history (before the Alzheimer's) must be attributed to the dementia."  Id.  The examiner also "[saw] something in [the Veteran's records about some kind of premorbid anxiety but the nature and extent of this was not clear, and hence [his] diagnosis of anxiety disorder NOS."  Further, the examiner stated that the Veteran was not depressed because of his antidepressant medication.  Id.  

As a preliminary matter, the Board finds that the examinations of record do not adequately distinguish between Alzheimer's and adjustment disorder symptoms for consideration.  Specifically, as stated above, the July 2011 examiner stated that "[g]iven the advanced state of the [Veteran's] cognitive decline, any anxiety depression, and psychosis that he has particularly in the absence of premorbid psychiatric history (before the Alzheimer's) must be attributed to the dementia."  In contrast, the Veteran's private provider stated that he "could not separate the level of assistance needed for each of his conditions without sorting to speculation."  Essentially, the examiner stated that because he could not differentiate between the Veteran's symptoms, he would equate them all to Alzheimer's; however, this is improper and the Board will consider all of the Veteran's symptoms together.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that  when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability); 38 C.F.R. § 3.102.

A.  Rating Prior to June 22, 2011

The Veteran had shown a consistent pattern of symptoms from his initial examination in August 2010 to June 2011.  However, they do not warrant total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  As discussed above, the Veteran did not have gross impairment in thought processes or communication evidenced by his relationship with his wife, children, grandchildren, and friend.  The claims file also does not include evidence of persistent delusions or hallucinations before June 2011.  Though the Veteran may have engaged in aggressive behavior toward others, these incidents do not arise to grossly inappropriate behavior.  Further, the record does not show evidence of the Veteran being a persistent danger of hurting himself or others.  As discussed above, a VA examiner found the Veteran capable of performing activities of daily living without impairment before June 22, 2011.  Though the Veteran may have forgotten directions a few times before the appeal period, no VA examiner has deemed him disoriented as to time or place before June 22, 2011.  Further, though the Veteran may have forgotten his grandkids' names a few times throughout the appeal period, he still remembered his own name.  

In addition, the Veteran did not have suicidal ideations, obsessive rituals which interfered with routine activities, speech intermittently illogical obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, neglect of personal appearance and hygiene, or inability to establish relationships as evidenced above.  However, the Veteran did have "moderate" difficulty in maintaining effective social relationships as shown by the VA examiner's opinion.  See August 2010 VA opinion.  The Veteran clearly had impaired short and long term memory, impaired judgment, and disturbances of motivation and mood.  As such, the Board finds that ultimately, the Veteran's overall disability picture more nearly approximates the criteria for a 50 percent rating.  

While the Veteran does exhibit some symptoms contemplated in total occupational and social impairment or occupational and social impairment with deficiencies in most areas, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  At worst, his symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  The criteria for a finding of a 70 or 100 percent evaluation, the next higher evaluations, are not met.

Thus, the preponderance of the evidence is for the Appellant's claim and the Board finds that the criteria for an initial disability rating of 50 percent prior to June 22, 2011, but no higher, for adjustment disorder with mixed anxiety and depressed mood are met.  See Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 
38 C.F.R. § 3.102. 

B.  As of June 22, 2011

On June 22, 2011, the Veteran's private neurologist stated that the Veteran forgot the Appellant and could no longer remember any of his grandchildren.  See June 2011 private medical record.  His VA examination a month later showed gross impairment in thought processes, medication to control auditory and visual hallucinations, disorientation to time or place, and memory loss for names of close relatives.  Further, the evidence of record showed that the Veteran had at least an intermittent inability to perform activities of daily living.  The Veteran was also rendered incompetent to handle his own affairs.  The Veteran's condition did not improve before his death.  Thus, resolving all reasonable doubt in the Appellant's favor, it is clear that the Veteran was totally occupationally and socially impaired as of June 22, 2011.  As such, a rating of 100 percent as of June 22, 2011 is warranted.  See Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. § 3.102.

III.  Special Monthly Compensation 

The Veteran filed a claim for SMC based on need for aid and attendance in October 2011.  The RO did not issue a rating decision while the Veteran was alive.  Nevertheless, the Appellant substituted into the claim and argues that the Veteran required aid and attendance to accomplish activities of daily living.   
Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disabilities, the Veteran suffered an anatomical loss or loss of use of both feet, or of one hand and one foot, has blindness in both eyes with visual acuity of 5/200 or less, is permanently bedridden, or is so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b). 

The need for aid and attendance equates to being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or so helpless as to have required regular aid and attendance as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  

Pursuant to 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of the upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5)  incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Having reviewed all the evidence of record, the Board finds that entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person is warranted.

As noted above, the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood resulted in total occupational and social impairment from June 22, 2011.  Dr. DS, who treated the Veteran for several years, stated that the Veteran suffered with anxiety condition and Alzheimer disease.  See December 2011 private treatment record.  As a result, the Veteran was "in need of constant monitoring due to the severity of symptoms relating to both conditions."  Id.  Specifically, the Veteran required daily assistance for the following areas of daily activities: (1) assistance to dress and undress; (2) assistance with bathing; (3) must have meals prepared for him; (4) requires assistance to attend the wants of nature; (5) requires care or assistance on a regular basis to protect from hazards or dangers incident to his daily environment; and (6) must have assistance in taking prescribed medication.  Id.  Importantly, Dr. DS stated that he could not "separate the level of assistance needed for each of his conditions without sorting to speculation.  I can say that daily assistance is required for both his anxiety condition and his Alzheimer disease and without the assistance he would require nursing home care and/or assisted living."  The Appellant's account corroborates the doctor's findings.    

The record reflects that the Veteran did not improve before his death in January 2012.  In addition, having resolved reasonable doubt in the Veteran's favor, and consistent with the  Mittleider case as discussed above, the Board has found that all of the Veteran's mental health symptoms are to be considered when evaluating his service-connected adjustment  disorder with mixed anxiety and depressed mood.  The evidence further shows that the Veteran was unable to dress himself, perform activities of daily living, or conduct his daily life without constant care of another person to protect him from the hazards or dangers incident to his daily environment.  As such, and once again resolving reasonable doubt in favor of the Appellant, the Board finds that, prior to death, the Veteran had a factual need for the regular aid or attendance of another person; therefore, the criteria for SMC benefits based on the need for regular aid and attendance of another person have been met.  See Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. § 3.102.


ORDER

Prior to June 22, 2011, an initial disability rating of 50 percent, but no higher, for adjustment disorder with mixed anxiety and depressed mood, on the basis of substitution, is granted, subject to the laws and regulations governing the award of monetary benefits.

As of June 22, 2011, an initial disability rating of 100 percent for adjustment disorder with mixed anxiety and depressed mood, on the basis of substitution, is granted, subject to the laws and regulations governing the award of monetary benefits.

Special monthly compensation based on the need for aid and attendance, on the basis of substitution, is granted, subject to the laws and regulations governing the award of monetary benefits.
REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Appellant's entitlement to service connection for Alzheimer's dementia and cause of the Veteran's death claims must be remanded.

The Veteran filed a claim for entitlement to service connection for Alzheimer's dementia in April 2011.  After the RO denied his claim in August 2011, he filed a Notice of Disagreement in November 2011.  The Appellant contends that the Veteran's adjustment disorder with mixed anxiety and depressed mood aggravated his Alzheimer's beyond its natural progression.  Specifically, the Appellant submitted a medical opinion from Dr. KBP; Dr. KBP opined that the Veteran's anxiety disorder "frequently contributes to and aggravates his underlying Alzheimer's dementia."  See April 2011 private medical opinion.  However, the private doctor did not explain why or how the Veteran's anxiety disorder frequently contributed to or aggravated the Veteran's underlying Alzheimer's dementia.    

After the Veteran's death, a VA examiner opined as to whether the Veteran's Alzheimer's dementia was attributable to, caused, or aggravated by active service or a service-connected disability.  See March 2013 VA opinion.  However, the Board finds that the VA examiner's opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In rendering his opinion, the examiner relied on August 2010 and July 2011 VA mental examinations.  However, the examiner did not offer any rationale as to why the Veteran's service-connected adjustment disorder did not aggravate his nonservice-connected Alzheimer's dementia.  Further, the examiner did not comment or offer any analysis on Dr. KBP's opinion.  Thus, on remand, the RO should obtain an addendum opinion addressing the Appellant's contentions regarding the etiology of the Veteran's Alzheimer's dementia.    

At the time of his death, the Veteran was service-connected for adjustment disorder with mixed anxiety and depressed mood and tinnitus.  

The Veteran's death certificate indicates that his immediate cause of death was complications of left femoral fracture.  The accident occurred on January 5, 2012 from a fall at home.  Tobacco use did not contribute to death and an autopsy was not performed.

The Appellant argues that Alzheimer's dementia caused the Veteran's fall.  Specifically, she contends that her "late husband's service-connected adjustment disorder with mixed anxiety and depressed mood contributed to and aggravated his Alzheimer's disease which ultimately caused the fall that led to his death."  See October 2012 NOD.  In support of her contention, she submitted an article from the National Institute of Health entitled The Role of Higher-level Cognitive Function in Gait: Executive Dysfunction Contributes to Fall Risk in Alzheimer's Disease.  See August 2007 article.  

Therefore, the Appellant's theory for entitlement to service connection for cause of the Veteran's death is inextricably intertwined with her entitlement to service connection for Alzheimer's dementia claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).   As the requested medical opinion regarding the Veteran's Alzheimer's dementia may pertain to the Appellant's claim for service connection for cause of the Veteran's death, the Board finds that it is appropriate to defer adjudication of this issue until the requested development has taken place.  Id. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's Alzheimer's dementia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After the record review, the VA examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's Alzheimer's dementia was either incurred in, or is otherwise attributable to, the Veteran's active duty service?

B.  Is it as least as likely as not that the Veteran's Alzheimer's dementia was caused, aggravated, or worsened by at least one of the Veteran's service-connected disabilities?  If aggravation or worsening is found, is there medical evidence created prior to the aggravation/worsening or between the aggravation/worsening and current level of disability that shows a baseline of the Alzheimer's dementia prior to aggravation/worsening?

The medical professional must address Dr. KBP's argument that the mental disorders are intertwined and affect each other.  The medical professional must also address the Appellant's contention  

C.  Is it is as likely as not that the Veteran's service-connected disabilities, adjustment disorder with mixed anxiety and depressed mood and tinnitus, together or in conjunction, were the principal or contributory cause of death.  

The medical professional must address the Appellant's contention that the Veteran's adjustment disorder with mixed anxiety and depressed mood contributed or aggravated his Alzheimer's dementia, which led to his fall and ultimately his death.

D.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

E.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

F.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

G.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report and opinion complies with the Board's remand instructions.

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Appellant and her representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


